Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fabian et al. (US 2018/0078798; hereinafter ‘Fabian’).

Regarding claim 1, Fabian discloses a facemask apparatus, the apparatus comprising: 
a face shield (102, at least figs. 1-3) adapted to be worn over the nose and mouth of a user (as clearly illustrated in fig. 1), the face shield (102) including and LED array (456; fig. 4; not shown in the figures, but paragraph [0135] discloses attaching an LED display “in or on any practical location on the device 100”) comprising a plurality of LED elements illuminated to display various shapes, objects, and figures about the user's mouth (as disclosed in at least paragraph [0135]); 
an adjustable headband (106, 206, 204, 210, figs. 1-3) coupled to opposing ends of the face shield (102), the headband being configured to wrap around the back of the user's head to secure the face shield over the user's face (as disclosed in at least paragraph [0122]); 
a controller (at least 470, fig. 4) coupled to the headband (as disclosed in at least paragraph [0125]), the controller (470) having a central processing unit in electric communication with the LED array to transmit commands to the LED array (as illustrated in fig. 4); and 
a mobile device (P1) having a processor for storing and executing a mobile application and a transmitter, the mobile device being an electric communication with the controller to transmit commands to the controller (as disclosed in at least paragraph [0239]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as teaching similar illuminated face masks:
Makoto (JP 6693626)
Adams (US 2021/0345695)
Simon et al. (US 2018/0000179)
Rodriguez (US 2015/0223532)
Ferrer (US 2022/0095715)
Piccionelli et al. (US 10,739,817)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTRF 8:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEAH SIMONE MACCHIAROLO/            Primary Examiner, Art Unit 2875